Citation Nr: 0928554	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-31 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a lacerated chin.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
loss of two upper front teeth, due to trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1975.
 
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

The Veteran provided testimony at a September 2006 hearing 
before the undersigned Veterans Law Judge.  This case was the 
subject of a Board remand dated in June 2007. 


FINDINGS OF FACT

1.  Since the August 2003 unappealed RO denial of the claim 
for service connection for a lacerated chin, evidence was 
received which was not existing evidence previously submitted 
to agency decisionmakers, which, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim, and was neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; however, this evidence did not raise a reasonable 
possibility of substantiating the claim.

2.  Since the August 2003 unappealed RO denial of the claim 
for service connection for the loss of two upper front teeth, 
evidence was received which was not existing evidence 
previously submitted to agency decisionmakers, which, by 
itself or when considered with previous evidence of record, 
related to an unestablished fact necessary to substantiate 
the claim, and was neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened; however, this evidence 
did not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Evidence received since the August 2003 RO rating 
decision that denied entitlement to service connection for a 
lacerated chin, which was the last final denial with respect 
to this issue, is not new and material; the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).

2.  Evidence received since the August 2003 RO rating 
decision that denied entitlement to service connection for 
the loss of two upper front teeth, which was the last final 
denial with respect to this issue, is not new and material; 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

With respect to VCAA notice requirements for new and material 
evidence claims, the Court of Appeals for Veterans Claims 
(Court) has held that the appellant must be informed of what 
type of evidence would be considered "new" and "material," as 
well as be provided with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  But see Wilson v. 
Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 5103(a) 
requires only that the VA give a claimant notice at the 
outset of the claims process of the information and evidence 
necessary to substantiate the claim, before the initial RO 
decision and in sufficient time to enable the claimant to 
submit relevant evidence.  This notice may be generic in the 
sense that it need not identify evidence specific to the 
individual claimant's case (though it necessarily must be 
tailored to the specific nature of the Veteran's claim).  It 
need not describe the VA's evaluation of the Veteran's 
particular claim.").  In this case, an October 2007 VCAA 
letter notified the Veteran that new and material evidence 
could be submitted to reopen his claims, indicated what type 
of evidence would qualify as "new" evidence, and specifically 
informed him of what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The VCAA notice included the evidence and 
information that is necessary to reopen the claims and the 
evidence and information that is necessary to establish the 
underlying claims for the benefit sought.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  VCAA notice letters dated 
in August 2004 and October 2007 also informed the Veteran of 
his and VA's respective duties for obtaining evidence.

In addition, the October 2007 VCAA notice letter from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although all required VCAA notice was not completed prior to 
the initial adjudication, the claims have been readjudicated 
after issuance of fully compliant VCAA notice in October 
2007, most recently in a supplemental statement of the case 
issued in May 2009.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, reports of post-service treatment, 
and reports of VA examinations and medical opinions.  

The August 2005 medical opinion in this matter with respect 
to the Veteran's claim for service connection for dental 
disability reflects a detailed review of the claims file and 
an extensive and reasoned rationale for the dental medical 
opinion provided, including a well-supported rationale as to 
why it is unlikely the Veteran injured his two front top 
teeth in the manner he describes.  The VA dental medical 
opinion was provided although not required by law since, as 
will be discussed in detail below, new and material evidence 
was not received to reopen the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  Further, the Board finds that the duty to 
assist in this case did not require a VA dental examination 
because there continued to be inadequate evidence of an in-
service injury to the Veteran's two upper front teeth.  See 
38 U.S.C.A. § 5103A(d).  Because no VA examination and 
opinion was required in light of the lack of receipt of new 
and material evidence, and the VA examination provided was in 
fact fully adequate, any claim of insufficiency in the 
examination is without merit.  See Woehlaert v. Nicholson, 21 
Vet. App. 456, 463-464 (2007) (holding that when Board found 
that new and material evidence had not been presented, VA's 
duty to provide the appellant with a new examination was 
extinguished, and the matter of the adequacy of the VA 
examination provided became moot).  
  
A VA examination of the Veteran's chin was not provided and 
was not required because, as will be discussed in detail 
below, new and material evidence was not received to reopen 
the Veteran's claim for service connection for residuals of a 
laceration of the chin.  See Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007); 38 C.F.R. § 3.159(c)(4)(iii).
 
Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has reviewed 
such statements and concludes that he has not identified 
further relevant available evidence not already of record.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the Veteran's claims. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a timely notice of 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not apply.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

38 C.F.R. § 3.156(b) (Pending claim) provides that new and 
material evidence received prior to the expiration of the 
appeal period, or prior to the appellate decision if a timely 
appeal has been filed (including evidence received prior to 
an  appellate decision and referred to the agency of original 
jurisdiction by the Board of Veterans Appeals without 
consideration in that decision in accordance with the 
provisions of 38 C.F.R. § 20.1304(b)(1), will be considered 
as having been filed in connection with the claim which was 
pending at the beginning of the appeal period.

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
The Board notes that in McClain v. Nicholson, 21 Vet. App. 
319, 321-323 (2007), the Court stated that the requirement 
that a current disability be present is satisfied "when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to 
the Secretary's adjudication of the claim." 

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

Evidence and Procedural History

Service treatment records of treatment at Ft. Polk reflect 
that in November 1974 the Veteran stated that he had gotten a 
pimple located approximately 1 1/2 inches below the left corner 
of his mouth.  He stated that he had squeezed it the previous 
evening and now complained of pain and swelling in the area.  
He stated that the pain increased when opening his mouth.  On 
physical examination, the area was tender to palpation.  The 
assessment was furuncle.  There was an approximately 1/2 inch 
crusted papule, and the area was warm to palpation.  The 
Veteran was to stay at quarters for 24 hours.  He was 
prescribed antibiotics and was to treat the area with hot 
soaks.

A June 1975 report of dental examination in service contains 
no markings or notations with respect to the Veteran's top 
front teeth (teeth 8 and 9 are unmarked).  The services 
rendered section of a report for June and July 1975 indicates 
that the Veteran had heavy plaque and did not always brush 
and floss his teeth adequately.  One entry indicates that the 
Veteran brushed twice a week and did not floss; another entry 
indicates that the Veteran had not brushed in over a week.  A 
mid-June 1975 dental treatment plan indicates that for teeth 
number 8 and 9, the two top front teeth, treatment described 
as "acid etch" composite was designated.  His brushing had 
improved by the end of June 1975.  A July 1975 entry appears 
to indicate that the Veteran failed to report for a 
prophylactic appointment.

A medical history taken at the Veteran's July 1975 service 
discharge examination reflects that the Veteran indicated by 
checked box that he had now or had experienced in the past 
severe tooth or gum trouble.  He also indicated that he had 
broken his left clavicle in April 1975 (an injury which is 
reflected in the service treatment records).  A reviewing 
clinician wrote that the Veteran had no chronic medical 
problems.  Clinical evaluation of the Veteran's head, face, 
neck, skin, mouth and throat was normal at the service 
discharge examination. 

In July 1976, a VA hospital in Boise, Idaho, requested that 
the Veteran be rated for dental trauma.  It was indicated 
that in September 1974, during basic training, the Veteran 
had fallen off of a bunk face first while cleaning barracks 
and broke off both front teeth.  The Veteran's service 
treatment and dental records were received by the RO from the 
service department in August 1976.  By a September 1976 VA 
dental rating sheet, for purposes of a claim for dental 
outpatient treatment only, dentist D. B., D.D.S., and two VA 
rating specialists determined that there was no evidence of 
dental trauma.  

In January 2003, the RO received from the Veteran an 
application for VA compensation benefits.  The Veteran 
indicated that he had experienced left C5-6 foraminal 
stenosis, a lacerated chin and the loss of two upper front 
teeth, and major depression secondary to chronic pain, all as 
a result of an accident during basic training at Fort Polk, 
Louisiana.  


At a VA General Medical Examination in May 2003, the Veteran 
provided a history of having fallen on a tile floor during 
basic training in 1974, thereby injuring his neck, fracturing 
his teeth, and lacerating his chin.  After physical 
examination the examiner opined that the laceration on the 
chin was not noted.  The examiner elaborated that the Veteran 
was fully bearded and that the chin was not bothering him at 
the time of examination.  The examiner made no findings with 
respect to the Veteran's teeth.  

In a rating decision dated in August 2003, the RO granted 
entitlement to nonservice-connected pension; denied 
entitlement to service connection for lacerated chin and loss 
of two upper front teeth secondary to accident at Ft. Polk; 
denied entitlement to service connection for major depression 
secondary to chronic pain from accident in military; and 
denied entitlement to service connection for left C5-6 
foraminal stenosis secondary to accident at Ft. Polk.  The 
claim for service connection for lacerated chin and loss of 
two upper teeth was denied on the basis that a review of the 
Veteran's service treatment records, to include his dental 
records, showed no evidence of dental trauma or a lacerated 
chin, and a VA examination showed no chin laceration.  

The Veteran was provided notice of the RO's August 2003 
rating decision by an RO letter dated that same month, as 
well as his appellate rights.  

A notice of disagreement was not received within one year of 
notice of the August 2003 RO rating decision.  Additionally, 
as will be described in detail below, new and material 
evidence was not received within the one year period after 
notice the August 2003 RO rating decision.  Consequently, the 
August 2003 RO rating decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.156 (New and material evidence), 
section (a) (General) & section (b) (Pending claim).  New and 
material evidence is therefore required to reopen the claims 
for service connection for loss of two upper front teeth and 
residuals of a laceration the chin.  See 38 C.F.R. § 3.156.

In September 2003 the Veteran requested a copy of his claims 
file, which was provided to him in April 2004.  

The RO next heard from the Veteran in June 2004, when he 
requested that the RO re-open his claim for service 
connection for a lacerated chin and loss of two upper front 
teeth secondary to an accident at Ft. Polk Louisiana.  The 
Veteran further contended he had attached service treatment 
records of the laceration and loss of teeth in service.  
Attached to the correspondence was a letter form G.B., 
D.D.S., indicating that he conducted an X-ray examination of 
the Veteran in August 1976.  An attached record of treatment 
indicates that Dr. G.B. had conducted a VA X-ray examination 
of the Veteran in August 1976; and additionally appears to 
indicate that he provided prophylactic care three days later, 
and placed crowns on the Veteran's teeth, numbers 8 and 9, 
twelve days after that.  Shortly thereafter, he surgically 
removed tooth number 19 for the Veteran.  The private dental 
treatment notes of services rendered indicate that Dr. G.B. 
provided dental treatment to the Veteran on approximately 
fifteen additional occasions over the years of 1980 to 1994.

Also newly received in June 2004 was a copy of a July 1976 
letter from VA to the Veteran indicating that he was 
authorized to receive a dental examination at VA expense 
during the period from July 27, 1976, to August 27, 1976.  It 
was indicated that the VA hospital would authorize any care 
the Veteran was entitled to receive based on the results of 
the dental examination.  Additionally provided was an undated 
VA dental questionnaire in which the Veteran indicated a 
generally negative medical history and with respect to his 
dental condition indicated that he had not had any teeth 
extracted while he was in the service.  

Additionally received with the June 2004 correspondence were 
the two service treatment records, described above, 
indicating that in November 1974 the Veteran was treated at 
Ft. Polk for a pimple or papule near the left corner of his 
mouth, and in June 1975 was designated to receive "acid 
etch" composite of teeth numbers 8 and 9.  The Veteran 
contended that these service treatment records reported a 
laceration and loss of teeth.

In August 2005, the claims file was forward to a VA 
clinician, J.H. D.D.S., whose credentials included Chief, 
Dental Service.  Dr. J.H. provided the following medical 
opinion:

RESTATEMENT OF REQUESTED OPINION:  If veteran 
sustained trauma to teeth #8, 9.

        MEDICAL OPINION:  is not caused by or a result of 
trauma.

RATIONALE FOR OPINION:  There are no medical 
records from '74 that support an incidence of 
trauma to teeth per se.  There is evidence of 
facial laceration, but no mention of teeth.  It 
is reasonable to suspect that had there been 
damage to the teeth, a separate Dental record 
would address the injury.  The 17 June '75 Dental 
records only annotates that routine Dental care 
was needed for 7, 8, 9.  The "acid etch" refers 
to a technical procedure, says n[o]thing of 
trauma.  The separation exam while annotating 
tooth/gum issues probably has nothing to do with 
8, 9 specifically.  The fact the private Dentist 
in '76 placed crowns on the teeth says nothing of 
why the crowns were needed, thus has no bearing 
on if the teeth were traumatized or not.  Perhaps 
the teeth had been routinely restored prior to 
military service and simply needed care.  There 
is no evidence one way or the other.

The bottom line in my reasoning is that IF the 
teeth were damaged due to trauma in '74, there 
would be a separate medical note documenting same, 
since the teeth would have had to have immediate 
treatment.  The fact some care was needed in '75 
has no bearing on the question of trauma in '74.

(Emphasis in original.)

At a September 2006 Board hearing, the Veteran testified that 
in September of the year he went into basic training (i.e., 
1974), he was in the barracks and was between two bunk heads 
and was attempting to do a handstand between two bunks.  He 
indicated that he fell face first on the floor.  He testified 
that he was taken to a medical facility.  He stated that the 
two upper front teeth were the only teeth he damaged.  He 
asserted that part of the two front upper teeth broke off and 
that his chin was stitched up.  He indicated that his teeth 
were not examined or treated at that time, and that he was 
not referred to a dental specialist.  The treatment was said 
to have occurred at Ft. Polk, Louisiana.  He indicated that 
his two broken teeth were noted in 1975, around the time 
prior to his separation from service in August 1975.  See 
September 2008 Board hearing transcript, pages 2-6.  The 
Veteran testified that he currently has a scar of the chin 
under his beard.  He described the scar as healed.  He stated 
that one of the reasons he wears a beard is because of the 
scar on his chin.  He stated that it was definitely visible 
and that it was disfiguring to a point.  He described the 
scar as a slight ridge, not discolored, and approximately 1 
inch to 1-and-1/2 inches long.  See September 2006 Board 
hearing transcript, pages 8-9.

Laceration of Chin

The Board finds that new and material evidence has not been 
received with respect to the Veteran's claim for entitlement 
to service connection for residuals of a laceration of the 
chin.  The claim was previously denied in August 2003 on the 
basis that a review of his service treatment records did not 
show evidence of a lacerated chin, and that a laceration of 
the chin was not found at a May 2003 VA examination.  At his 
September 2006 VA Board hearing the Veteran testified that he 
currently has a scar of the chin under his beard.  This 
testimony is new and relates to an unestablished fact 
necessary to establish a claim for compensation, 
specifically, the presence of a current disability.  The 
Veteran is arguably competent to observe that he has a scar 
of the chin and his testimony as to this matter is presumed 
credible for the limited purpose of determining whether new 
and material evidence has been received.

The Board acknowledges the Veteran's testimony that he has a 
current scar as a result of the claimed in-service injury in 
October 1974.  However, as a lay person, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992).  Further, lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim.   See Moray v. Brown, 5 Vet. App. 211, 214 (1995).  
Thus his opinion that he has a scar of the chin as a result 
of an in-service injury carries essentially no probative 
weight and thus cannot be construed as new and material 
evidence.

The newly received testimony and evidence have added little 
to the picture of whether the Veteran actually incurred a 
laceration scar as a result of the claimed injury during 
active service.  The service treatment records still contain 
no indication of a laceration or scar of the chin, including 
at the July 1975 service discharge examination at which 
clinical evaluation of the head, face, neck and skin was 
normal.  The first indication of a laceration or scar of the 
chin was provided years after active service.  There is only 
the Veteran's testimony as to the existence of the current 
scar; there is no notation in the service treatment records 
of the claimed scar or in-service laceration; and there is no 
medical opinion evidence relating the existence of a current 
scar of the chin to the claimed in-service incident in 1974.  
The Board acknowledges the passing remark of the VA reviewing 
dentist that there was evidence of a facial laceration in the 
service treatment records; however, the examiner provided no 
rationale for this statement, which appears to be unsupported 
by the record.  Consequently, this statement by a reviewing 
VA dentist, on a matter that was only tangentially related to 
the purposes of his medical opinion, carries essentially no 
probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 303 (2008) (review of a claims file by a VA 
examiner, without more, does not automatically render the 
examiner's opinion competent or persuasive).  

In light of the above, the Board finds that although new and 
relevant evidence has been received, the evidence is not 
sufficient to raise a reasonable possibility of 
substantiation of the Veteran's claim for service connection.  
Accordingly, the Board finds that new and material evidence 
has not been received to reopen the claim for service 
connection for residuals of a laceration of the chin, and the 
claim remains denied.  See 38 C.F.R. § 3.156(a).

Dental Disability

Those veterans who have a service-connected, noncompensable 
dental condition or disability resulting from combat wounds 
or service trauma may be authorized to receive any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability. See 
38 C.F.R. § 17.161(c); see also VAOPGCPREC 5-97 (to have had 
dental extractions during service is not tantamount to dental 
trauma, because trauma of the teeth, even extractions, in and 
of itself, does not constitute dental trauma). 

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment 
(rather than for compensation purposes) as provided for in 38 
C.F.R. § 17.161.  See 38 C.F.R. §§ 3.381, 17.161.

One-time dental treatment is available to veterans, but 
limits the outpatient dental treatment available to treatable 
or replaceable missing teeth in some instances.  See 38 
C.F.R. § 17.161(b).  For veterans discharged before September 
31, 1981, an application for treatment must be made within 
one year after discharge from service.  The Veteran's current 
claim for service connection for disability of his two upper 
front teeth was received in June 2004, many years after 
service.  Any evidence received in connection with this claim 
is therefore not relevant to entitlement to one-time dental 
treatment and therefore cannot constitute new and material 
evidence or raise a reasonably possibility of substantiating 
such a claim.

Dental disabilities which may be awarded compensable 
disability ratings are set forth at 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular articulation, loss of the ramus, loss of 
the condyloid or coronoid processes, loss of the hard palate, 
and loss of teeth due to the loss of substance of the body of 
the maxilla or mandible and where the lost masticatory 
surface cannot be restored by suitable prosthesis, when the 
bone loss is a result of trauma or disease but not the result 
of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.  No new evidence has been received to indicate 
that the Veteran has any of these dental disabilities with 
respect to his two upper front teeth.

The newly received August and September 1976 notes from Dr. 
G.B. indicate that the Veteran had a condition of the two 
upper front teeth shortly after service of sufficient 
severity so as to require the placing of crowns on those 
teeth.  This at least arguably relates to the possibility of 
the Veteran having injured his teeth during service.  Thus, 
this is new evidence that at least arguably relates to a 
matter required to substantiate the Veteran's claim for 
service connection for dental trauma.  However, the newly 
received evidence is not sufficient to raise a reasonable 
possibility of substantiating the Veteran's claim.  In an 
abundance of caution in light of the newly received evidence, 
in August 2005 the RO obtained a VA dental medical opinion, 
and the VA reviewing dentist opined 1) that the Veteran would 
have required dental treatment in 1974 had he injured his two 
upper front teeth in the manner claimed, and 2) that the 
placing of crowns on the teeth in September 1976, in his 
medical opinion, had no bearing one way or the other on the 
matter of whether the Veteran experienced dental trauma in 
1974.  This August 2005 VA dental medical opinion is of 
substantial probative weight as it is well-reasoned and based 
on a thorough review of the evidence of record.  In light of 
this state of the evidence, the Board finds that no new 
evidence reasonably or substantially supporting a finding of 
dental trauma in service has been received.  As such, the 
newly received evidence does not raise a reasonable 
possibility of substantiating the Veteran's claim.  
Accordingly, the Board finds that new and material evidence 
has not been received to reopen the claim for entitlement to 
service connection for residuals of dental trauma to the two 
upper front teeth, and the claim remains denied.  See 38 
C.F.R. § 3.156(a).

The Board has considered whether the benefit of the doubt 
doctrine is for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  However, until 
the Veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claims, the 
benefit of the doubt doctrine does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for residuals of a 
laceration of the chin is not reopened, and the claim remains 
denied.

New and material evidence not having been received, the claim 
for entitlement to service connection for the loss of two 
upper front teeth, claimed as due to trauma, remains denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


